— Judgment of the Supreme Court, Bronx County (Blangiardo, J.), rendered March 23,1983, convicting defendant, after plea, of two counts of attempted murder in the second degree and two counts of criminal use of a firearm in the first degree, and sentencing him to concurrent, indeterminate terms of 6% to 20 years and 10 to 20 years’ imprisonment respectively, as well as a $75 assessment for each of the two indictments, modified, as a matter of discretion in the interest of justice, to reduce the sentences for criminal use of a firearm to 6% to 20 years’ imprisonment each, and otherwise affirmed.
We believe the sentence imposed was excessive to the extent indicated. As to the fines, there is currently a motion before the trial court for remission. Accordingly, we make no disposition of that facet of the case. Concur — Ross, J. P., Carro, Bloom and Fein, JJ.